Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 09/26/2019 in which Claims 1-16 are presented for examination.
Drawings
The applicant’s drawings submitted on 09/26/2019 are acceptable for examination purposes. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent No. 9531737 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-16 recite similar limitations as claims 1-14 of US patent No. 9531737 B2 as follows: 
       Instant application
    US No. 9531737 B2
Claim 1.  A verification apparatus for a vehicle-to-X (V2X) communication device, designed to verify received V2X messages and configured to conduct the verification of received V2X messages depending on a determined temperature value.





















































Claim 1.

Claim 1. A method for selectively checking data security sequences of received vehicle-to-X messages, the vehicle-to-X messages being messages containing information that is sent to a vehicle from another road user or an infrastructure facility, the method 

Claim 9.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 9531737 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 9531737 B2) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 9531737 B2).
This is obviousness-type double patenting rejection.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent No. 9429985 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin (U.S. Patent Application Publication 20140020098 A1) in view of Tomson (U.S. Patent Application Publication 20040068350 A1).
As to claim 1, Stahlin teaches a verification apparatus for a vehicle-to-X (V2X) communication device, designed to verify received V2X messages (Stahlin Pa. [0010]) [selectively checking data security sequences of received vehicle-to-X messages, a number of vehicle-to-X messages are received and/or sent in an operating cycle of a vehicle-to-X communication system, wherein a vehicle-to-X message comprises a data security sequence]
Stahlin does not appear explicitly disclose configured to conduct the verification of received V2X messages depending on a determined temperature value.  
However, Tomson discloses configured to conduct the verification of received V2X messages depending on a determined temperature value (Tomson Fig. 2A, Pa. [0024]) [Vehicle Metric may be set to a value of 1, which is associated with hexadecimal value Hex0D, e.g., an OBDII code for vehicle speed, or value of 2, which is associated with hexadecimal value Hex0F for air intake temperature. The data acquisition process 23 formats a request message in the communication protocol for serial communication to interface 16 (step 33). This request message includes multiple fields: Security field, Communication Type field, OBD field, and Verification Field. The Security field may be a one byte field containing the unique security number or code for use with the particular one of interface 16 in system 10. This security code for the interface 16 is stored in memory of the visualization computer system 12. The Communication Type field may be a one byte field containing a number representing one of the three communication types by which interface 16 may communicate with vehicles of different manufactures. At start up, arbitrary one of the communication types is located in this field, such as the value 1. The interface 16 is capable of communication in each of the three different communication protocols with OBD of the vehicle. The OBD field may be eleven bytes long, and contains the OBDII code (such as a HEX number) for the vehicle parameter being requested. The Verification field may be a one byte field used to verify the request message to the interface 16]
 (Tomson Pa. [0001])

As to claim 2, claim 2 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 3, claim 3 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale. In addition, “reciprocally relative to the determined temperature value” obviously can be done as needed.

As to claim 4, the combination of Stahlin and Tomson teaches configured to conduct the computing resources used for the verification of received V2X messages by changing the number of received V2X messages (Stahlin Pa. [0010]) [selectively checking data security sequences of received vehicle-to-X messages, a number of vehicle-to-X messages are received and/or sent in an operating cycle of a vehicle-to-X communication system, wherein a vehicle-to-X message comprises a data security sequence] to be verified within a time interval, in relation to a total (Tomson Pa. [0037]) [he parameters changing more frequently can be the subject of more request messages every interval, such as a second, than those obtained which change less frequently. This may be achieved by providing shared weight variables Weight1, Weight2, . . . . WeightN corresponding to each of the multiple shared variables Vehicle Info 1, Vehicle Info2, . . . Vehicle InfoN, respectively, to define how many times the same request will be repeated in an interval for each vehicle parameter. In the example mentioned above, vehicle speed may change more frequently than air intake temperature, thus, Weight1 may be 9 (or 0.9) and Weight2 set to 1 (or 0.1), and in the case where ten request messages are sent every interval, in each interval the first nine would request OBD code for Vehicle Info1 and the last one request OBD code for Vehicle Info2]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Tomson to the technic of identity verification system of Stahlin would have yield predictable results and resulted in an improved system, namely, a system that would  visualize real-time vehicle data on a display mounted in or on a vehicle for entertainment distinct from the dashboard instrumentation for operating a vehicle (Tomson Pa. [0001])

As to claim 5, claim 5 recites the claimed that contain respectively similar limitations as claims 3 and 4, therefore; it is rejected under the same rationale.

As to claim 6, claim 6 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is are rejected under the same rationale.

As to claim 8 the combination of Stahlin and Tomson teaches configured to switch to the first verification pattern when the temperature value falls below a specified second temperature threshold value (Tomson Pa. [0028]) [These programs operate upon a set of input graphics parameters specifying points defining the lines or shapes…or other graphics, or patterns] See also (Ito US 20060232697 A1 Pa. [0063]) [a predetermined threshold value, and determining that the mode is a stable mode if the relative angle variation is smaller than the predetermined threshold value and determining that the mode is an unstable mode if the relative angle variation is equal to or greater than the predetermined threshold value, an update verifier (for example, an update verifier 144 of FIG. 4) for verifying, based on the determination result of the mode determining unit, whether the setting of the mode is updated, and a mode change pattern determiner (for example, a mode change pattern determiner 146 of FIG. 4) for determining the pattern of the change of the mode at the updating of the mode setting verified by the update verifier]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Tomson to the technic of identity verification system of Stahlin would have yield predictable results and resulted in an improved system, namely, a system that would  visualize real-time vehicle data on a display mounted in or on a vehicle for  (Tomson Pa. [0001])

As to claim 10 the combination of Stahlin and Tomson teaches configured to determine the temperature value by a temperature recording apparatus and/or using at least one further size value of at least one physical size (Tomson Pa. [0007]) [characteristics updated may represent one or more of speed of movement, shape, size]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Tomson to the technic of identity verification system of Stahlin would have yield predictable results and resulted in an improved system, namely, a system that would  visualize real-time vehicle data on a display mounted in or on a vehicle for entertainment distinct from the dashboard instrumentation for operating a vehicle (Tomson Pa. [0001])

As to claim 11 the combination of Stahlin and Tomson teaches configured to use a temperature and/or power consumption and/or current consumption of the verification apparatus to determine the temperature value (Stahlin Pa. [0040]) [ince such control units normally largely remain unused or underused while the vehicle is running, the thereby available, unused computing power can usefully be made available during this period to individual modules or a plurality of modules of the system according to the invention]
As to claim 12, claim 12 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claims 14-15 the combination of Stahlin and Tomson teaches in a vehicle or in combination with an infrastructure apparatus; in a vehicle or in combination with an infrastructure apparatus (Stahlin Fig. 3)

As to claim 16, claim 16 recites the claimed that contain respectively similar limitations as claim 4, therefore; it is rejected under the same rationale.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491